                                   Case 2:21-cv-01191-RFB-VCF Document 16 Filed 08/20/21 Page 1 of 2



                               1   I PATRICK H. HICKS, ESQ., Bar # 4632
                                   ETHAN D. THOMAS, ESQ., Bar #12874
                               2   LITTLER MENDELSON, P.C.
                                   3960 Howard Hughes Parkway
                               3   Suite 300
                                   Las Vegas, Nevada 89169.5937
                               4   Telephone: 702.862.8800
                                   Fax No.: 702.862.8811
                               5   Email:       phicks@littler.com
                                                edthomas@littler.com
                               6
                                   Attorneys for Defendants
                               7   CAESARS ENTERPRISE SERVICES, LLC;
                                   HARRAH’S LAUGHLIN, LLC
                               8

                               9                               UNITED STATES DISTRICT COURT

                         10                                        DISTRICT OF NEVADA

                         11

                         12        BONNIE ROGERS,                                  Case No. 2:21-cv-01191-RFB-VCF

                         13                       Plaintiff,

                         14              v.                                        STIPULATION AND ORDER TO
                                                                                   DISMISS DEFENDANT CAESARS
                         15        CAESARS ENTERPRISE SERVICE, LLC                 ENTERPRISE SERVICES, LLC
                                   d/b/a and a/k/a HARRAH’S LAUGHLIN;              WITHOUT PREJUDICE AND TO
                         16        HARRAH’S LAUGHLIN, LLC d/b/a and                AMEND THE CASE CAPTION
                                   a/k/a HARRAH’S LAUGHLIN,
                         17        EMPLOYEE(S)/AGENT(S) DOES I-X; and
                                   ROE CORPORATIONS XI-XX, inclusive,
                         18
                                                  Defendants.
                         19

                         20
                                          Defendants CAESARS ENTERPRISE SERVICES, LLC and HARRAH’S LAUGHLIN,
                         21
                                   LLC (“Defendants”) and Plaintiff BONNIE ROGERS (“Plaintiff”), by and through their respective
                         22
                                   counsel of record, hereby stipulate to the dismissal of Defendant CAESARS ENTERPRISE
                         23
                                   SERVICES, LLC, without prejudice.
                         24
                                   ///
                         25
                                   ///
                         26
                                   ///
                         27

                         28
LITTLER MEND ELSO N P.C.
 3960 H oward Hughes Parkway
           Suite 300
  Las Vegas, NV 89169.5937
         702.862.8800
                                  Case 2:21-cv-01191-RFB-VCF Document 16 Filed 08/20/21 Page 2 of 2



                     1                 The parties also stipulate to correct the case caption to reflect HARRAH’S LAUGHLIN, LLC,

                     2         the entity which employed Plaintiff during the relevant time period, is the only remaining Defendant

                     3         in the case.

                     4         Dated: August 20, 2021                         Dated: August 20, 2021
                     5
                               GABROY LAW OFFICES                             LITTLER MENDELSON, P.C.
                     6

                     7         By: /s/ Christian Gabroy                       By:/s/ Ethan D. Thomas ____________
                               CHRISTIAN GABROY, ESQ.                              PATRICK H. HICKS, ESQ.
                     8                                                             ETHAN D. THOMAS, ESQ
                                   KAINE MESSER, ESQ.
                                    Attorneys for Plaintiff                       Attorneys for Defendants
                     9                                                            CAESARS ENTERPRISE SERVICES,
                                    BONNIE ROGERS                                 LLC; HARRAH’S LAUGHLIN, LLC
                  10

                  11
                                                                           IT IS SO ORDERED:
                  12

                  13

                  14                                                       ___________________________________
                  15                                                       UNITED STATES DISTRICT JUDGE

                  16                                                      DATED this 20th day of August, 2021.
                                                                          DATED: _______________________
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MEND ELSO N P.C.
 3960 H oward Hughes Parkway
           Suite 300
  Las Vegas, NV 89169.5937
         702.862.8800                                                         2.
